                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


ANTONIO L. JOHNSON,                                  )
                                                     )
        Petitioner,                                  )         NO. 3:19-cv-00704
                                                     )
v.                                                   )         JUDGE RICHARDSON
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
        Respondent.                                  )


                                      MEMORANUM OPINION

        Pending before the Court is a Motion Under 28 U.S.C. § 2255 To Vacate, Set Aside, or Correct

Sentence (Doc. No. 1, “Petition”), filed by Petitioner, Antonio L. Johnson. Via the Petition, he seeks to

overturn his conviction and 151-month total sentence imposed by this Court (but not the undersigned) in

case number 3:16-cr-242-1 (“underlying case”) after his plea of guilty to each count of an eight-count

Indictment filed against him.

                                    PROCEDURAL BACKGROUND

        Via an Indictment filed in December 2016, Petitioner was charged with eight alleged violations of

21 U.S.C. § 841(a)(1): five counts of distribution and possession with intent to distribute cocaine (Counts

One, Two, Four, Five, and Seven); one count of distribution and possession with intent to distribute

cocaine and heroin (Count Three); one count of distribution and possession with intent to distribute heroin

(Count Six); and one count of possession with intent to distribute cocaine and heroin (Count Eight). (R.

14).1 The Government did not seek to enhance the statutory maximum sentence (based on either any prior

convictions or the quantity of controlled substance(s) involved), and thus Petitioner’s maximum possible

term of incarceration for each count was 20 years. (R. 14-1; R. 34 at 2).

1
 References herein to “R.” are to the docket numbers in the underlying case, No. 3:16-cr-242-1, over which the
undersigned did not preside at any point.


                                                      1

     Case 3:19-cv-00704 Document 13 Filed 07/13/20 Page 1 of 11 PageID #: 86
        In April 2017, Petitioner pled guilty to all eight counts pursuant to a plea agreement with the

Government. (R. 33-34). As the Court established at the plea hearing, Petitioner had read the plea

agreement, had reviewed it with his then-counsel, and had no questions about it. (R. 52 at 8, 11). In the

plea agreement (R. 34), pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure, the

parties agreed to jointly recommend a sentence of 151 months’ incarceration and a three-year term of

supervised release, with the understanding that if the Court ultimately “refuse[d] to impose the agreed

term of incarceration and supervised release, thereby rejecting the Plea Agreement, or otherwise refuses

to accept [Petitioner]’s plea of guilty, either party shall have the right to withdraw from this Plea

Agreement.” (R. 34 at 11).

        The plea agreement left no doubt as to exactly where the figure of 151 months came from. As the

Government accurately explains it:

                That agreed 151-month sentence represented the bottom of the guidelines range
        that the parties anticipated would apply. As the plea agreement noted, “Pursuant to
        U.S.S.G. § 4B1.1, [Petitioner] qualifie[d] as a Career Offender,” and would therefore
        have a total offense level (after acceptance of responsibility) of 29 and a Criminal History
        Category of VI, “result[ing] in a recommended advisory range of 151-188 months of
        imprisonment.”
(Doc. No. 12 at 3). The Government also accurately explains the material aspects of the sentencing

procedure and Petitioner’s subsequent appeal:

                 In preparation for sentencing, the U.S. Probation Office prepared a Presentence
        Investigation Report (“PSR”), which found that [Petitioner] indeed qualified as a career
        offender with a guidelines range of 151-188 months. The PSR identified three prior
        convictions that qualified as career-offender predicates, including a 2009 Tennessee
        conviction for possession of cocaine for resale, and two 2005 Tennessee convictions
        involving possessing less than .5 grams of cocaine for resale. Because [Petitioner] was
        sentenced for two 2005 convictions on the same day, the PSR assigned criminal history
        points to only one of them—which, as a result, became the de facto career-offender
        predicate—while noting that either one would qualify. Despite agreeing in the plea
        agreement that [Petitioner] qualified as a career offender, defense counsel objected to the
        PSR’s finding that [Petitioner] was a career offender. In his objection to the PSR,
        [Petitioner] argued that the 2005 conviction that formally counted as a career-offender
        predicate should not actually qualify, because the plea colloquy in that case set forth a
        statement of facts that was more consistent with a simple possession offense than a
        “controlled substance offense,” as defined by the guidelines. He further argued that
        although the other 2005 conviction did qualify as a “controlled substance offense,” it
        should not be counted as a career-offender predicate under the rule of lenity. In response,
        the Probation Office attached the relevant Shepard documents and explained that both

                                                     2

    Case 3:19-cv-00704 Document 13 Filed 07/13/20 Page 2 of 11 PageID #: 87
        2005 convictions qualified as predicates. The Probation Office further explained that
        even if [Petitioner] were correct in his challenge to the first 2005 conviction, there would
        be no basis to exclude consideration of the second conviction.

                 At sentencing, defense counsel reiterated this objection to the PSR and noted that
        if the district court agreed that [Petitioner] did not qualify as a career offender, then
        [Petitioner] would like to withdraw from the plea agreement and re-enter an open guilty
        plea. After considering the parties’ arguments and the relevant materials attached to the
        PSR, the Court overruled [Petitioner’s] objection and denied his request to withdraw his
        guilty plea. The Court then imposed a sentence of 151-months incarceration concurrent
        with each of the eight counts, a term of supervised release of three years, and a special
        assessment of $800 consistent with the plea agreement.

                Following sentencing, on January 17, 2018, [Petitioner] filed a direct appeal to
        the Sixth Circuit Court of Appeals claiming that he received ineffective assistance of
        counsel. [Petitioner’s] specific complaint was that his attorney should not have advised
        him to agree to the plea agreement and specifically that his attorney was ineffective by
        advising him to agree that he is a career offender. The Sixth Circuit court advised that
        they generally do not hear ineffective assistance claims through a direct appeal, because
        the district court is the better forum to develop the facts necessary to determine the
        adequacy of representation. The Sixth Circuit then declined to address [Petitioner’s]
        arguments in his direct appeal and affirmed this court’s judgment.

(Id. at 3-5) (citations omitted).

        In short, at the sentencing hearing Petitioner (through his then-counsel) rejected the position, set

forth both in his own plea agreement and in the PSR, that he was in fact a career offender. And he

invoked this change in position as grounds for withdrawing his plea of guilty (and replacing it with a

guilty plea without a plea agreement)2 in the event that—as ultimately turned out to be the case—the

sentencing judge found that Petitioner in fact was a career offender. In other words, at the sentencing

hearing Petitioner took the position that: (a) the agreed guideline calculations were wrong because they

were based on Petitioner being a career offender when actually, according to Petitioner’s new position, he

was not; and (b) Petitioner should be able to withdraw his guilty plea if the sentencing judge concluded he

was in fact a career offender, even though his plea agreement stated that “the parties understand and agree

that the sentence agreed to herein is not dependent upon these [guideline] calculations.” (R. 34 at 9).


2
  Under Petitioner’s proposal, therefore, if the sentencing judge concluded that Petitioner was a career offender,
Petitioner would still plead guilty but would not be subject to his agreement to be sentenced to 151 months (subject
to the Court’s approval). Obviously, Petitioner’s intention was not to avoid conviction by guilty plea but rather to
seek a sentence lower than 151 months (i.e., lower than the bottom of the advisory guideline range as calculated
based on Petitioner being a career offender).

                                                         3

     Case 3:19-cv-00704 Document 13 Filed 07/13/20 Page 3 of 11 PageID #: 88
                                    LEGAL STANDARD

        To prevail on a Section 2255 motion, a petitioner must demonstrate that the court imposed

the sentence in violation of the Constitution, the court was without jurisdiction to impose such a

sentence, the sentence was more than the maximum sentence authorized by law, or the sentence is

otherwise subject to collateral attack. See 28 U.S.C. § 2255 (2018). Section 2255 requires “a hearing

on such allegations unless the motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief.” Fontaine v. United States, 411 U.S. 213, 215 (1973) (internal

quotation marks omitted); Ray v. United States, 721 F.3d 758, 760-61 (6th Cir. 2013); see also

Dagdag v. United States, No. 3:16-cv-364-TAV, 2019 WL 2330274, at *1 n.1 (E.D. Tenn. May 31,

2019) (internal quotation marks omitted) (citing Arredondo v. United States, 178 F.3d 778, 782 (6th

Cir. 1999)) (“[W]here the record conclusively shows that the petitioner is entitled to no relief, a

hearing is not required.”).

        A petitioner is not entitled to an evidentiary hearing if he has not alleged any facts that, if

true, would entitle the petitioner to federal habeas relief. See McSwain v. Davis, 287 F. App’x 450,

458 (6th Cir. 2008). Even when material facts are in dispute, an evidentiary hearing is unnecessary if

the petitioner is conclusively entitled to no relief. See Amr v. United States, 280 F. App’x. 480, 485

(6th Cir. 2008). “Stated another way, the court is not required to hold an evidentiary hearing if the

petitioner’s allegations cannot be accepted as true because they are contradicted by the record,

inherently incredible, or conclusions rather than statements of fact.” Id.; accord Arredondo, 178 F.3d

at 782. The decision whether to hold an evidentiary hearing is one committed to the sound discretion

of the district court. Huff v. United States, 734 F.3d 600, 607 (6th Cir. 2013) (“A decision not to hold

an evidentiary hearing on a motion for relief under 28 U.S.C. § 2255 is reviewed for abuse of

discretion.”).




                                                   4

    Case 3:19-cv-00704 Document 13 Filed 07/13/20 Page 4 of 11 PageID #: 89
       The applicable rules address what the district court may (and must) consider in

determining whether to order an evidentiary hearing, where (as here) the motion is not dismissed

under Rule 4(b) based on the district court’s initial review:

               If the motion is not dismissed, the judge must review the answer, any
       transcripts and records of prior proceedings, and any materials submitted under
       Rule 7 to determine whether an evidentiary hearing is warranted.

Rule 8(a), Rules Governing Section 2255 Proceedings. As suggested, Rule 7 permits expansion

of the record with additional materials relevant to the motion, such as letters predating the filing

of the motion, documents, exhibits, answers under oath to interrogatories, and affidavits. Rule

7(b), Rules Governing Section 2255 Proceedings. In this case, however, no such materials have

been submitted to expand the record beyond what is contained in the transcript and records of the

underlying case.

                                           DISCUSSION

       Petitioner makes two claims via his Petition. The first is simply not cognizable at this

stage. The second clearly is substantively without merit. Accordingly, the Petition will be denied

without the need for an evidentiary hearing.

       Petitioner’s first claim is not presented nearly as clearly as it might be, which to a degree

is understandable since Petitioner is proceeding pro se. In the Petition, Petitioner frames it as

claiming a denial of the Sixth Amendment right to a fair trial, the Fifth Amendment right to due

process, and the Fourteenth Amendment right to equal protection under the law. (Doc. No. 1 at

4). But nowhere does Petitioner develop this argument based on any substantive or procedural

facts in this case. Thus, the argument is simply not comprehensible, and thus it is not cognizable

in the broad terms in which it is stated here; in particular it is not cognizable as a Sixth, Fifth, or

Fourteenth Amendment claim. But in his memorandum of law in support of the Petition, as the


                                                  5

    Case 3:19-cv-00704 Document 13 Filed 07/13/20 Page 5 of 11 PageID #: 90
Government aptly notes, Petitioner indicates that his first claim actually is a challenge to the

sentencing judge’s determination that he is a career offender. (Doc. No. 12 at 6 (quoting Doc.

No. 2 at 11, 13)). In particular, Petitioner appears to argue essentially that under United States v.

Havis, 927 F.3d 382, 387 (6th Cir. 2019), he lacked the requisite two convictions to qualify as a

career offender under Chapter Four of the United States Sentencing Guidelines, and thus should

not have been sentenced based upon a guideline calculation driven by the career offender

guidelines. This claim fails for multiple independent reasons, two of which the Court will set

forth below before moving on.

       First, Petitioner cannot invoke Havis to attack the qualifying status of his convictions in

the current proceeding, i.e., a collateral attack on his conviction and sentence. See Bullard v.

United States, 937 F.3d 654, 661 (6th Cir. 2019) (noting that a petitioner “cannot use § 2255—or

our decision in Havis—to attack collaterally his designation as career offender under the

Sentencing Guidelines.”); Chapman v. Terris, No. 19-11247, 2019 WL 5733708, at *2 (E.D.

Mich. Nov. 5, 2019) (“Petitioner is unable to avail himself of the Havis decision because it has

not been made retroactive to cases on collateral review, including motions to vacate sentence.”

(citing, inter alia, Bullard, 937 F.3d at 657)).

       Second, Petitioner waived his right to challenge his sentence based on this kind of claim.

In his plea agreement, Petitioner agreed as follows:

               [D]efendant knowingly waives the right to appeal any sentence that
       includes a term of incarceration of 151 months and a term of supervised release of
       three years. Defendant also knowingly waives the right to challenge the sentence
       imposed in any motion pursuant to 18 U.S.C. § 3582(c) and in any collateral
       attack, including, but not limited to, a motion brought pursuant to 28 U.S.C. §
       2255 and/or § 2241.
(R. 34 at 13). It is true that the parties agreed that “no waiver of the right . . . to challenge the

sentence imposed in a[ ] collateral attack, shall apply to a claim of involuntariness, prosecutorial


                                                   6

    Case 3:19-cv-00704 Document 13 Filed 07/13/20 Page 6 of 11 PageID #: 91
misconduct, or ineffective assistance of counsel.” (Id.). But Petitioner’s Havis-based challenge to

his classification as a career offender is not the kind of claim falling within any of these

exceptions to the waiver. At Petitioner’s plea hearing, the Court read all of this language to him

verbatim and also established that Petitioner had reviewed this language prior to signing the plea

agreement and had no questions about this language. (R. 34 at 10-11). Petitioner’s right to appeal

the 151-month sentence based on his challenge to career-offender classification thus was

knowingly and voluntarily waived. It is well established that a waiver of the right to appeal (or

file a collateral attack under Section 2255) will be upheld where it was knowingly and

voluntarily waived. See United States v. Toth, 668 F.3d 374, 378 (6th Cir. 2012) (“[A]n appeal

waiver is enforceable if the defendant's waiver of his appellate rights was knowing and

voluntary.”).

       For each of these two alternative and independently sufficient reasons, Petitioner’s claim

that he was erroneously classified as a career offender cannot be entertained by this Court at this

stage. This would be true even if the claim had substantive merit—something the Court does not

find here to be the case. Accordingly, Petitioner’s first claim will be denied.

       Petitioner’s second claim is that “[t]rial counsel was ineffective by entering into a plea

agreement which guaranteed movant’s treatment as a career offender when, in fact, there was at

least a colorable argument to the contrary.” (Doc. No. 1 at 6). Linguistically, this claim is very

comprehensibly, even elegantly, stated. Unfortunately for Petitioner, this claim is entirely based

on a patently incorrect premise.

       Nothing about the plea agreement “guaranteed” Petitioner’s treatment as a career

offender. Petitioner’s plea agreement stated the parties’: (a) mutual “understand[ing]”—their

“agree[ment]”—that Petitioner was a career offender; and (b) agreement to recommend to the



                                                  7

    Case 3:19-cv-00704 Document 13 Filed 07/13/20 Page 7 of 11 PageID #: 92
sentencing court a guideline calculation based on the proposition that Petitioner was a career

offender (i.e., an offense level of 29, a criminal history category of VI, and a resulting guideline

range of 151-188 months). (R. 34 at 9-10 ). But as Petitioner specifically acknowledged in the

plea agreement, these guideline calculations were anything but guaranteed, because “the offense

level as ultimately determined by the Court (the “court-determined offense level”) may be

different from [the parties’ recommended level, 29], . . . the guidelines range as ultimately

determined by the Court (the "court-determined guidelines range") may be based on an offense

level different from [the parties’ recommended level, 29],” and “the court-determined guidelines

range may be different from [the parties’ recommended range, 151-188 months].” (Id. at 10). To

make matters even clearer, the plea agreement stated:

       Defendant is aware that the [the parties’ recommended guideline range of 151-
       188], or any estimate of the offense level or guidelines range that defendant may
       have received from defendant's counsel, the United States, or the Probation
       Office, is a prediction, not a promise, and is not binding on the Probation Office
       or the Court. Defendant understands that the Probation Office will conduct its
       own investigation and make its own recommendations, that the Court ultimately
       determines the facts and law relevant to sentencing, that the Court's
       determinations govern the final guidelines calculations, and that the Court
       determines both the final offense level and the final guidelines range.
       Accordingly, the validity of this agreement is not contingent upon the Probation
       Officer's or the Court's concurrence with the above calculations. In the event that
       the Probation Office or the Court contemplates any U.S.S.G. adjustments,
       departures, or calculations different from those recommended above, the parties
       reserve the right to answer any inquiries and to make all appropriate arguments
       concerning the same. Defendant further acknowledges that if the Court does not
       accept the U.S.S.G. recommendations of the parties, defendant will have no right
       to withdraw his guilty plea, so long as the Court imposes the sentence agreed
       upon herein.

(Id. at 10-11). The plea agreement was not only clear about these matters, it was also correct

about them. It is indeed the district court’s job to determine for itself at sentencing whether the

Government has proven, by a preponderance of the evidence, that the defendant qualifies as a

career offender. See, e.g., United States v. Crowell, 997 F.2d 146, 150 (6th Cir. 1993). And the

                                                 8

    Case 3:19-cv-00704 Document 13 Filed 07/13/20 Page 8 of 11 PageID #: 93
determination of whether the defendant has each of at least two prior qualifying convictions

necessary for career-offender classification is not a discretionary call for the district court;

whether a conviction is a qualifying one is subject to de novo review on appeal. United States v.

Baker, 559 F.3d 443, 450 (6th Cir. 2009). In other words, the decision whether a defendant

qualifies as a career offender is one that is deemed either right or wrong under the law; the fact

that the district court says he qualifies does not make it so, and still less does the fact that the

parties say that the defendant qualifies make it so. And tellingly, the United States Sentencing

Guidelines Manual makes clear that it is the sentencing court that determines the guideline range

and that it does so by “applying the provisions of this manual.” U.S.S.G. § 1B1.1. That is, the

manual tells the court how to calculate the guideline range—and nowhere does the manual

indicate that the parties’ joint recommendation governs that calculation or is even entitled to any

weight.3

         Moreover, the sentencing judge in this case did not treat the parties’ joint

recommendation in the plea agreement as determinative of the question. Instead, when notified

by Petitioner’s then-counsel that Petitioner was now objecting to career-offender status, the

sentencing judge did not point to the plea agreement as settling the issue. Instead, he entertained

arguments from the two respective sides as to whether Petitioner qualified as a career offender,

and only then did he overrule Petitioner’s objection to the PSR’s assertion that he was a career

offender. (Doc. No. 52 at 3-14). The sentencing judge did not even indicate that he ascribed any




3
  This principle does not mean, and it is in fact not the case, that the court should not listen impartially to each side’s
argument as to what the guideline range should be, including each side’s position as to whether the defendant is a
career offender. This principle also does not mean that the court should not accept a party’s (or both parties’ joint)
position as to what the guideline range should be to the extent such position is valid. Listening to (and accepting to
the extent valid) the parties’ views about the range is one thing (and appropriate), and deferring to them is quite
another (and inappropriate).

                                                            9

     Case 3:19-cv-00704 Document 13 Filed 07/13/20 Page 9 of 11 PageID #: 94
weight whatsoever to the parties’ original joint recommendation that Petitioner be treated as a

career offender. (Id.).

        In short, as Petitioner was specifically advised and specifically acknowledged, the

parties’ original (joint) position about Petitioner’s guideline calculations—including their

position on whether the calculations were to be based on the career offender guidelines—was

not controlling or binding on the sentencing court and guaranteed nothing. Indeed, there is no

reason to believe that the parties’ position was even influential upon the Court.

        In summary, prior counsel’s recommendation of entering into a plea agreement

conceding career-offender status did not guarantee, or even materially influence, the sentencing

judge’s determination that Petitioner was a career offender. Petitioner was found to be a career

offender because the sentencing judge himself concluded (consistent with the PSR) that

Defendant was a career offender, and not because the plea agreement opined that he was. Thus,

prior counsel’s performance could not have been deficient for (supposedly) making a

recommendation “guaranteeing” career-offender status, and prior counsel’s recommendation

could not have prejudiced the defense as claimed by Petitioner. Accordingly, with respect to this

claim, Petitioner cannot possibly show either prong of a claim of ineffective assistance of

counsel. See Strickland v. Washington, 466 U.S. 668, 687 (1984) (“First, the defendant must

show that counsel’s performance was deficient. . . Second, the defendant must show that the

deficient performance prejudiced the defense.”).

                                      CONCLUSION

        The record in this case conclusively establishes that Petitioner is not entitled to relief on

either of his two claims. Therefore, an evidentiary hearing would serve no purpose, and the

Petition will be DENIED without an evidentiary hearing.



                                                 10

   Case 3:19-cv-00704 Document 13 Filed 07/13/20 Page 10 of 11 PageID #: 95
   An appropriate order will be issued.



                                               ____________________________________
                                               ELI RICHARDSON
                                               UNITED STATES DISTRICT JUDGE




                                          11

Case 3:19-cv-00704 Document 13 Filed 07/13/20 Page 11 of 11 PageID #: 96
